Per Curiam.
An eminent and able judge in tbe court below sustained tbe demurrer, after bearing arguments of counsel on tbe questions of law involved.
Tbe proviso in C. S., 1416, is as follows: “Provided tbat tbe justices shall not be required to write their opinion in full except in cases in which they deem it necessary.” Tbe filing of a written opinion in a case is discretionary with tbe Supreme Court. Bradsher v. Cheek, 112 N. C., 838; S. v. Council, 129 N. C., 511; Parker v. R. R., 133 N. C., 335.
From a careful reading of tbe record and tbe briefs of tbe litigants, we think tbe judgment of tbe court below sustaining tbe demurrer correct. Tbe judgment below is
Affirmed.